J. B. McPHERSOX, District Judge.
The last day for tiling specifications of objection to the bankrupt's discharge was April 25th, and before that date four creditors availed ihemselves of the right to object. On April 2!)rli the bankrupt moved to dismiss the objections as insufficient, whereupon two of (he creditors, without having obtained leave of the court, tiled with the clerk on May 3d amended specifications; and these I am now asked to make part of the record, with the same effect as if they had been properly filed. No effort was made, however, ro account for the delay: and no reason has, therefore, been presented that would justify me, in making such an order in the face of the bankrupt’s opposition. General order 32 should be strictly complied with, and failure so to do will only be excused when excellent reasons therefor are shown to the court. The amended specifications will therefore be stricken from the files.
A Vi ill regard to the original objections, they are so general in character that their insufficiency is apparent. Indeed, no attempt was made to support them, and they are accordingly dismissed.